Citation Nr: 0637070	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for retrograde 
ejaculation as a residual of a right testicle seminoma.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of he lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to September 1982 and from December 1982 to 
July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Baltimore, Maryland.

The Board notes that in his March 2004 VA Form 9 the veteran 
limited the issues perfected for appellate review to those 
listed on the title page of this decision.  The veteran's 
service representative, however, in correspondence dated in 
December 2004 and October 2006 listed other issues addressed 
in the February 2004 statement of the case as matters for 
appellate review.  As these documents were clearly submitted 
well after the requisite period for a timely appeal, these 
matters are not presently before the Board on appeal.  To the 
extent the October 2006 document raises any other claims, the 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran has previously established service connection 
for the loss of a testicle as a residual of a right testicle 
seminoma and is presently receiving special monthly 
compensation for loss of a creative organ; his retrograde 
ejaculation is not a disability for VA compensation purposes 
that may be separately evaluated.

3.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by no more than mild 
intervertebral disc syndrome, including as a result of pain 
and dysfunction.
CONCLUSIONS OF LAW

1.  A separate disability manifested by retrograde 
ejaculation as a residual of a right testicle seminoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 4.14 (2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of he lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (before 
September 26, 2003) and 5237, 4243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by personal VA consultation in March 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2006).

In this case, a review of the record reveals that the veteran 
has previously established service connection for the loss of 
a testicle as a residual of a right testicle seminoma and is 
presently receiving special monthly compensation for loss of 
a creative organ.  Medical records show the veteran underwent 
a right orchiectomy during active service in 1993 because of 
a right testis tumor.  VA examination in March 2004 included 
a diagnosis of infertility secondary to the retroperitoneal 
lymph node dissection and a side effect of absent 
ejaculation.  

While the veteran's symptom of absent or retrograde 
ejaculation is clearly shown to be a residual of the surgical 
procedure he underwent during active service for a right 
testicle seminoma, it is not demonstrated to be a disorder 
manifestly severable from the loss of use of a creative organ 
for which he is receiving compensation.  There is no 
indication this matter represents any additional rateable 
genitourinary or other apparent disorder for VA compensation 
purposes.  See 38 C.F.R. § 4.115(b) (2006).  

Based upon the evidence of record and applicable VA law, the 
Board finds the veteran's retrograde ejaculation is not a 
disability that may be separately evaluated.  See 38 C.F.R. 
§ 4.14.  The claim must be denied.



Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).



5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

In this case, the record shows the veteran's service-
connected degenerative disc disease of he lumbar spine is 
presently assigned a 10 percent rating under the old disc 
criteria for Diagnostic Code 5293.  The Board finds that a 
similar rating under the old spinal criteria for Diagnostic 
Codes 5292 and 5295 is equally appropriate based upon the 
evidence of record.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

Service medical records show an October 2000 medical 
evaluation board report provided a diagnosis of degenerative 
disk disease of the lumbar spine with chronic low back pain.  
A July 2000 orthopedic evaluation revealed no evidence of 
radiculopathy.  Range of motion studies of the lumbar spine 
demonstrated forward flexion to 80 degrees, backward 
extension to 25 degrees, lateral bending to 30 degrees, right 
and left, and rotation to 50 degrees, right and left.  X-rays 
revealed mild osteopenia and degenerative narrowing of 
intervertebral disk spaces at L4-5 and anterior wedging of 
L1.  The veteran submitted his claim for VA benefits in March 
2002 prior to his discharge from active service.

On VA examination in March 2002 the veteran reported that he 
began to experience discomfort while running in 1988 and that 
he was treated conservatively with analgesics and 
physiotherapy.  He stated that presently the disorder did not 
interfere with his activities of daily living, walking, or 
running.  The examiner noted the veteran's gait, sensation, 
and coordination were normal.  Motor function was 5/5 in all 
muscle groups.  The curvature of the lumbosacral spine was 
maintained and the paraspinal muscles were not in spasm.  
There was no evidence of muscle atrophy.  Sensory perception 
and deep tendon reflexes were within normal limits.  Straight 
leg raise testing was negative.  

Range of motion studies revealed flexion to 65 degrees, 
extension to 35 degrees, right and left lateral bending to 40 
degrees, and right and left rotation to 35 degrees.  It was 
noted that range of motion was mildly restricted, mainly by 
limited flexion.  The other movements were noted to have been 
without restriction or pain.  Weakness, lack of endurance or 
incoordination did not impact further on his range of motion.  
The diagnoses included degenerative disk disease of the 
lumbar spine.

In statements in support of his claim the veteran asserted a 
higher rating was warranted, in essence, because of continued 
discomfort.  He reported he was receiving physical therapy to 
improve his back.

Service department medical records show the veteran received 
physical therapy for lumbar stabilization.  A February 2004 
report noted he complained of left-sided lumbosacral pain, 
described as intermittent and nonradiating, and occasional 
left lower extremity numbness.  He reported increased pain 
with standing or sitting for more than 30 minutes.  He 
estimated his pain as three on a ten point scale, but with 
activity as seven.  He denied motor or bowel and bladder 
changes.  X-rays revealed disc space narrowing at L4-5.  The 
examiner noted there was full range of motion of the trunk 
and that the veteran's gait was normal.  Reflexes were 1+ and 
equal.  Strength was 5/5 and straight leg raises were 
negative at 70 degrees.  There was positive hamstring 
tightness.  The diagnosis was low back pain.

Based upon the evidence of record, the Board finds the 
veteran's service-connected degenerative disc disease of he 
lumbar spine is manifested by no more than mild 
intervertebral disc syndrome, including as a result of pain 
and dysfunction.  There is no evidence of moderate 
intervertebral disc syndrome with recurrent attacks, moderate 
limitation of lumbar spine motion, demonstrable muscle spasms 
on extreme forward bending, or unilateral loss of lateral 
motion.  Nor is there any evidence of incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  Therefore, a rating in excess of 10 percent is not 
warranted under the old disc or spinal rating criteria.  

The evidence demonstrates that on VA examination in March 
2002 the veteran had flexion to 65 degrees, extension to 35 
degrees, right and left lateral bending to 40 degrees, and 
right and left rotation to 35 degrees.  His combined range of 
thoracolumbar spine motion was 250 degrees.  There was no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, the Board also finds entitlement to a rating in 
excess of 10 percent is not warranted under the revised 
versions of the applicable Diagnostic Code criteria.

The Board notes the regulation revisions effective 
September 26, 2003, allow for a possible schedular rating in 
excess of 10 percent based upon alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  As the 
veteran's orthopedic disability warrants a 10 percent 
schedular rating for limitation of lumbar spine motion, a 
combined rating in excess of 10 percent would require 
additional evidence of mild severe incomplete sciatic nerve 
paralysis.  The evidence of record demonstrates normal lower 
extremity strength and sensory responses.  Therefore, the 
Board finds a separate compensable rating for a neurologic 
disability or a combined schedular rating in excess of 
10 percent is not warranted under the rating criteria 
effective after September 26, 2003.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran complained of 
back discomfort as a result of his duties as a telephone 
technician, examination findings demonstrate no marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for retrograde ejaculation 
as a residual of a right testicle seminoma is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of he lumbar spine is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


